J-A24009-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

M.F.C.                                           IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                           Appellee

                      v.

C.B.C.

                           Appellant                 No. 1626 EDA 2013


                Appeal from the Order Dated April 22, 2013
              In the Court of Common Pleas of Monroe County
                    Civil Division at No(s): 5030CV2001,
                      702 DR 2001, Paces #981103645


BEFORE: GANTMAN, P.J., BENDER, P.J.E., and PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                      FILED OCTOBER 22, 2014

     Appellant, C.B.C. (“Father”), appeals from the order entered in the

Monroe County Court of Common Pleas, denying his exceptions to the

master’s recommendation in this child support matter.        We dismiss this

appeal as untimely.

     The relevant facts and procedural history of this case are as follows.

Father and Appellee, M.F.C. (“Mother”), were married in 1984. The parties

separated in 2001. They have three children: L.C., S.C., and J.C., born in

1991, 1992, and 1994, respectively.      J.C. is severely disabled and suffers

from multiple health problems, including a rare brain disorder known as

Lennox-Gastaut syndrome.        Mother has exclusive physical custody of J.C.,

who attends Mercy Special Learning Center and receives nursing care at
_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-A24009-14


night.     For over ten years following their separation, Mother and Father

litigated issues related to spousal and child support. Mother filed the most

recent complaint for support on August 2, 2010. Following hearings before a

master, the court entered a temporary order dated November 30, 2011,

which adopted the master’s recommendation and directed Father to pay

support for Mother, S.C., and J.C.             Father filed exceptions to the master’s

recommendation, which the court denied on February 21, 2012.

         On March 9, 2012, Father filed a petition for modification of the

November 30, 2011, support order. The master conducted a hearing on the

petition on July 13, 2012. On September 26, 2012, the court entered the

master’s recommendation as a temporary order, directing Father to pay

child support for S.C. for the period during which S.C. repeated his senior

year of high school; and to continue paying child support for J.C.1            Father

filed exceptions to the master’s recommendation, which the court denied on

April 23, 2013. Father filed a notice of appeal on May 31, 2013. The court

did not order Father to file a concise statement of errors complained of on

____________________________________________


1
  Specifically, the order stated: “For the period of March 9, 2012 to June 9,
2012[, Father] shall pay the sum of $1,588.00 per month for the support of
two children, unallocated. For the period of June 9, 2012 to July 1, 2012[,
Father] shall pay the sum of $1,116.00 per month for the support of one
child. Commencing July 1, 2012[, Father] shall pay the sum of $1,020.00
per month for the support of one child.” Father was also made responsible
for a share of the children’s medical expenses. On October 1, 2012, the
court amended the order to increase Father’s monthly payments on arrears
from $84.00 to $105.00.



                                           -2-
J-A24009-14


appeal pursuant to Pa.R.A.P. 1925(b); and Father filed none. On June 14,

2013, this Court issued a rule to show cause why the appeal should not be

dismissed as untimely. Father filed a response on June 24, 2013. By order

of June 25, 2013, this Court referred the matter to the merits panel assigned

to this case, to make a final determination as to the propriety of the appeal.

      Father raises the following issues for our review:

         WHETHER IT IS APPROPRIATE FOR A STUDENT TO
         CONTINUE TO RECEIVE CHILD SUPPORT AFTER HIS
         NINETEENTH BIRTHDAY, AND DURING HIS SECOND
         SENIOR YEAR AT HIGH SCHOOL WHERE HE SPECIFICALLY
         AND PURPOSELY FAILED IN ORDER TO CONTINUE SUCH
         SUPPORT?

         WHETHER A PATERNITY TEST IS APPROPRIATE WHERE A
         HISTORY OF MARITAL INFIDELITY DRAWING CHILD
         LEGITIMACY INTO QUESTION COMES TO LIGHT LONG
         AFTER THE BIRTH OF A CHILD, THE PARTIES ARE NO
         LONGER MARRIED, AND THE CHILD IS DISABLED SUCH
         THAT A PARENT WILL BE PAYING CHILD SUPPORT FOR
         SUCH FOR UNTOLD YEARS AFTER HIS EIGHTEENTH
         BIRTHDAY?

(Father’s Brief at 4).

      Preliminarily, we must address the timeliness of Father’s appeal.     In

his response to this Court’s rule to show cause, Father alleges he is a senior

officer in the United States Army and has served for many years on active

duty. Father asserts that when the trial court issued its April 23, 2013 order

denying his exceptions, he was on foreign deployment in Afghanistan.

Father argues he was unable to communicate with his attorney regarding the

court’s order and the possibility of appeal.   Father submits he returned to


                                     -3-
J-A24009-14


the United States near the end of May, at which point he was able to contact

counsel and file a notice of appeal.           Father concludes this Court should

excuse his late filing pursuant to the terms of the Servicemembers Civil

Relief Act (“SCRA”).2

        Pennsylvania Rule of Appellate Procedure 903 provides: “Except as

otherwise prescribed by this rule, the notice of appeal required by Rule 902

(manner of taking appeal) shall be filed within 30 days after the entry of the

order from which the appeal is taken.”           Pa.R.A.P. 903(a).   The notice of

appeal shall be filed with the clerk of the trial court; “[u]pon receipt of the

notice of appeal the clerk shall immediately stamp it with the date of receipt,

and that date shall constitute the date when the appeal was taken, which

date shall be shown on the docket.” Pa.R.A.P. 905(a)(3).

        Time limitations for taking appeals are strictly construed and cannot be

extended as a matter of grace.          Commonwealth v. Valentine, 928 A.2d
346 (Pa.Super. 2007). This Court can raise the matter sua sponte, as the

issue is one of jurisdiction to entertain the appeal. Id. Absent extraordinary

circumstances, namely, fraud or some breakdown in the processes of the

court, this Court has no jurisdiction to entertain an untimely appeal.

Commonwealth v. Patterson, 940 A.2d 493 (Pa.Super. 2007), appeal

denied,    599 Pa. 691,    960 A.2d 838   (2008);   Commonwealth     v.

____________________________________________


2
    50 App. U.S.C.A. §§ 501-597b.



                                           -4-
J-A24009-14


Braykovich, 664 A.2d 133 (Pa.Super. 1995), appeal denied, 544 Pa. 622,

675 A.2d 1242 (1996).

      The SCRA applies to “any judicial or administrative proceeding

commenced in any court or agency[,]” with the exception of criminal

proceedings. 50 App. U.S.C.A. § 512. Section 522 of the SCRA provides in

relevant part:

         § 522. Stay of proceedings when servicemember
         has notice

         (a) Applicability of section

         This section applies to any civil action or proceeding,
         including any child custody proceeding, in which the
         plaintiff or defendant at the time of filing an application
         under this section--

            (1) is in military service or is within 90 days after
            termination of or release from military service; and

            (2)   has received notice of the action or proceeding.

         (b) Stay of proceedings

            (1) Authority for stay

            At any stage before final judgment in a civil action or
            proceeding in which a servicemember described in
            subsection (a) is a party, the court may on its own
            motion and shall, upon application by the
            servicemember, stay the action for a period of not
            less than 90 days, if the conditions in paragraph (2)
            are met.

            (2) Conditions for stay

            An application for a stay under paragraph (1) shall
            include the following:


                                        -5-
J-A24009-14


                 (A) A letter or other communication setting
                 forth facts stating the manner in which current
                 military duty requirements materially affect the
                 servicemember’s ability to appear and stating a
                 date when the servicemember will be available to
                 appear.

                 (B) A letter or other communication from the
                 servicemember’s commanding officer stating that
                 the servicemember’s current military duty
                 prevents appearance and that military leave is not
                 authorized for the servicemember at the time of
                 the letter.

50 App. U.S.C.A. § 522.

       Instantly, the court order denying Father’s exceptions was filed on

Tuesday, April 23, 2013.         Therefore, Father had until Thursday, May 23,

2013, to file a notice of appeal. See Pa.R.A.P. 903(a). Father did not file

his notice of appeal until May 31, 2013. Thus, Father’s notice of appeal was

patently untimely. See id. Moreover, the SCRA does not excuse Father’s

late filing. In his response to this Court’s rule to show cause, Father did not

cite any specific provision of the SCRA that he believes entitles him to relief.

Under Section 522, servicemembers in active duty may apply for a stay of

proceedings. Nevertheless, Father does not argue he applied for a stay with

the trial court or this Court. Likewise, nothing in the certified record shows

that Father ever applied for a stay.3

____________________________________________


3
  The SCRA also provides for the “[t]olling of statutes of limitation during
military service.” 50 App. U.S.C.A. § 526. Pursuant to Section 526: “The
period of a servicemember’s military service may not be included in
(Footnote Continued Next Page)


                                           -6-
J-A24009-14


      Furthermore, Father’s appellate counsel has represented Father since

the petition for modification of support was filed on March 9, 2012. At the

hearing on July 13, 2012, Father’s counsel told the master he filed the

petition on behalf of Father while Father was in active military service and

“not in this area.” (N.T. Hearing, 7/13/12, at 5). The petition was filed only

seventeen days after the court denied Father’s previous exceptions. Thus,

the   record   demonstrates         Father’s     active   military   service   outside   of

Pennsylvania did not impede his ability to communicate with counsel and

make a timely filing in this case in the past.4 Father fails to explain how the

                       _______________________
(Footnote Continued)

computing any period limited by law, regulation, or order for the bringing of
any action or proceeding in a court….” Id. Father makes no argument that
this provision applies to the time requirement for filing a notice of appeal.
Moreover, Section 526 explicitly refers to “statutes of limitation.” The thirty-
day window for taking an appeal does not constitute a “statute of
limitations.” See Commonwealth v. Fahy, 558 Pa. 313, 329, 737 A.2d
214, 222 (1999) (explaining difference between statutes of limitations and
jurisdictional time limits, which “go to a court’s right or competency to
adjudicate a controversy”); Valentine, supra; Cobbs v. Allied Chemical
Corp., 661 A.2d 1375, 1378 (Pa.Super. 1995), appeal denied, 543 Pa. 707,
672 A.2d 303 (1996) (stating “[t]he statute of limitations is a procedural bar
to recovery which may be waived by explicit consent or by conduct”). Thus,
Section 526 is inapplicable to the jurisdictional time limits for filing a notice
of appeal.
4
   Father also filed a brief with the trial court on February 1, 2013. Moreover,
in a petition to reconsider/delay judgment filed on February 6, 2013,
Father’s counsel stated that Father sent him money in January 2013, for the
purchase of transcripts. In his response to the rule to show cause, Father
fails to indicate when his deployment to Afghanistan began. Father testified
at the master’s hearing, however, that he would be deploying to Afghanistan
in October 2012, which predates the February 1 and February 6, 2013,
filings. (N.T. Hearing, 7/13/12, at 18).



                                            -7-
J-A24009-14


current situation is distinguishable. Based on the foregoing, Father’s failure

to file his notice of appeal within thirty days of the order denying his

exceptions to the master’s recommendation divested this Court of appellate

jurisdiction. See Patterson, supra. Accordingly, we dismiss this appeal as

untimely.5

       Appeal dismissed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/22/2014



____________________________________________


5
  We also observe: “In Pennsylvania, the duty to support a child generally
ceases when the child reaches the age of majority, which is defined as either
eighteen years of age or when the child graduates from high school,
whichever comes later.” Style v. Shaub, 955 A.2d 403, 408 (Pa.Super.
2008). “To rebut the presumption that a parent has no obligation to support
an adult child, the test is whether the child is physically and mentally able to
engage in profitable employment and whether employment is available to
that child at a supporting wage.”         Id. at 409.      Thus, under certain
circumstances, “Parents may be liable for the support of their children who
are 18 years of age or older.” 23 Pa.C.S.A. § 4321(3). “Emancipation of a
child for purposes of the statute governing a parent’s liability for support of a
child is a question of fact to be determined by the totality of the
circumstances presented in each case.” Castaldi v. Castaldi-Veloric, 993
A.2d 903, 911 (Pa.Super. 2010) (quoting Nicholason v. Follweiler, 735
A.2d 1275, 1278 (Pa.Super. 1999), appeal denied, 561 Pa. 698, 751 A.2d
192 (2000)).



                                           -8-